Redick, District Judge.
This is an action on a bond by the holder thereof, Nellie Danahay, plaintiff, against the makers thereof, Frank J. and Mary Polak, this being the third case in a series of three cases involving somewhat similar facts and governed by the same rules of law. In the first of these cases, Davis v. Polak, ante, p. 640, will be found a general statement of the pleadings and evidence, as well as the evidence with reference to the bond involved herein.
This case is ruled by the principles announced in the opinion in Davis v. Polak, ante, p. 640, and no further discussion will be made, and for the reasons therein announced the judgment of the district court is affirmed as to the bond sued upon; that part of the decree denying *663defendants a preferential claim is reversed, with instructions to the district court to enter a decree allowing such claim in accordance with this opinion.
Affirmed in part, and reversed in part.
Paine, J., dissents for reasons stated in his dissent to Davis v. Polak.